DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14, and 18-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an electrically isolating gasket having the details, as set forth in claims that include elements such as a metal core gasket component, the core gasket component having an inner surface defining a first inner diameter; and a ring seal component, the ring seal component have an outer surface shaped to cooperatively engage the inner surface of the core gasket component and an opening opposite the outer surface wherein the opening defines a second inner diameter that is less than the first inner diameter; a non-conductive inner seal component, the non-conductive inner seal component having an inner surface defining a third inner diameter that is less than the second inner diameter, the non-conductive inner seal component having an outer surface with a radially extending protrusion shaped to fit within the opening of the ring seal component such that the nonconductive inner seal component and the ring seal component are compression coupled; and a dielectric coating formed on at least the metal core gasket component.  Relevant references, such as Breaker (US 5,518,257) disclose an gasket having a core gasket component, ring seal component, and non-conductive inner seal component, but fail to disclose at least the required dielectric coating on the core gasket component or that the gasket is dielectric as a whole (i.e. that the gasket is as whole is electrically insulative). Other references such as Kolb et al. (US 2017/0152973) and Wallace et al. (US 5,938,246) disclose gaskets with large core bodies with a dielectric coating over the core gasket component and are considered dielectric gaskets, but they fail to at least disclose that the gasket is made up of the claimed specifically shaped and oriented core gasket component, ring seal, and non-conductive inner seal. Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675